Case 1:21-cv-00341-DCN Document 1 Filed 09/15/21 Page 1 of 20

 

US, COURTS:

“To TINTFED STATES” DISTRICT’ COURT O'S" CRE ak”
}
FOR THE DISTRICT OF IDAHO

 

 

Hove... Filed .
KKEKKEKEKYE
Albert Pete Veenstra,iil, Kent . Case No.
EFilis, Charities Sacolick, Alien
Brandt, Tony Garren, Hunter Smith, PRISONERS CIVIL RIGHTS COMPLAINT

Ruben Garzia,
William Conite,
Joshae Patterson, Erineo Garza,
Jose Cuevas, Hans Kruger, dames

Elkins, Frank Alesi, Matthew
Smith, Steve Brown, Jason Hom-
burg, Mario Garcia, Christpher
Pielstick, Clarence Meeks, Alex
Watanabe, David hoots, Ryan Hale,
Kim Firouzbakhah, Nathak Knut-
son, Acencion Hernandez, Chri- -
stpher Ostergar, Daniel Perkins,
Dennis Reed, Tyrell McKinght,
ayd all those similarly situated,

Weston Allen,
Shane Striker,

 

under the care, custody and
control of the IDOG or the
Idaho Department of Probation
and Parole,

Plaintiffs,

Ve

BRAD LITTLE, as Governor of the
State of Idaho, in official
capacity; Idaho State Board of
Correction Members, in their
official capacities; Idaho
Department of Correction Dir-
ector JOSH TEWALT, in his off+
icial capacity; Idaho State
Correction Institution Warden
ALBERTO RAMIREZ; in his offic+
lal capacity; Idaho Dept. of
Probation and Parole; Commission
of Pardon and Parole: STATE OF IDAHO ,

Defendants.

 

1

PRISONERS CIVIL RIGHTS COMPLAINT Page 3

42 U.S.C. § 1983

DEMAND FOR JURY TRIAL

REQUEST FOR CLASS CERTIFICATION
PURSUANT TO FRCP 23820(a)(1){(a)(2)

NOTICE OF NON CONSENT TO THE EXER-
CISE OF JURISDICTION BY A U.S. MAG-
ISTRATE JUDGE TO CONDUCT ANY PRO-
CEEDINGS IN THIS CASE

REQUEST TO PROCEED IN FORMA PAU-
PERIS AND WAIVE $400.00 FILING FEE

REQUEST FOR INJUNCTIVE RELIEF

SPECIFIC CLAIM: 8th. AMEND. VICLA-
TION AGAINST CRUEL AND UNUSUAL
PUNISHMEMT DELIBERATE INDIFFERENCE
SPECIFIC CLAIM: Ist. AMEND. VIO-
LATION OF FREE EXERCISE CLAUSE--
RLUIPH DELIBERATE INDIFFERENCE

. QUESTION OF LAW: ARE DEFENDANTS
CONSTITUTIONALY REQUIRED TO MAINT-
AIN ‘ADEQUATE LEVELS OF’ CORRECTIONAL
STAFF TO ENSURE PRISONER AND CORR-

_. ECTIONAL STAFF. SAFBTY/PROTECTION ?

i

REQUEST FOR APPOINTMENT OF
COUNSEL

SPECIFIC CLAIM: 14th. AMEND. DUB_
/' PROCESS VIOLATION IN RE: GENERAL

. ORDER #342 DISTRICT COURT ORDER
. AND DELIBERATE INDIFFERENCE
Case 1:21-cv-00341-DCN Document 1 Filed 09/15/21 Page 2 of 20

 

2A.

JURISDICTION

The United States district Court for the District of Idaho
has jurisdiction over plaintiff class under 42 U.S.C. § 1983;
plaintiff class also request the federal court to exercise
supplemental jurisdiction over any state claims under: 28

y.S.c. § 1367.

CLASS ACTION ALLEGATIONS

This is a class action under FRCP 20 and 23 et seq. Plaintiffs
are parties of the class which is composed of all prisoners
confined at the Idaho State Cérrectional Institution (ISCI)
and Idaho State Correctional Center (ISCC) and all those
similarly situated under the care, custody and control of

IDOC including the Department of probation and parole.

Plaintiffs are members of the class and their claims are
typical/identical to all class members.

The questions of law and facts presented by the plaintiffs
are common of all class members.

The defendants have acted and refused to act on the grounds
generally applicable to the class, thereby making final

‘injunctive and declaratory relief necessary with respect to

to the class as a whole.

Defendants are hiding behind: COVID-19 as'a-pretext for their
defence against: the lst. and 8th. violations in light of the
fact that the rest of the States agencies are fully opera-
tional and staffed to meet their requirements.

District Court General Order #342, is unconstitutional as
applied to prisoner civil rights complaints by limiting the
number of pages that can be filed, a violation of the 14th.
amend. right to due process, and not supported by the PLRA.

COVID-19, had effectively brought prisoner programing/treat-—
ment, education and religious gatherings-to a halt during the
initial COVID pandimic, but none have been implemented back to
pre pandimic levels or scheduling, not due to COVID, but-now

due to under staffing. :
SPECIFIC STATED CLAIM FROM ALL PLAINTIFFS: Defendants are putting
Prisoners and [boc Staff in harms way, by failing to adequately
staff the prisons. An 8th. amend. violation against cruel and
unusual punishment, to both Prisoners and Ipoc Staff.

On 08/09/21, a female staffer was beaten’ by an inmate at ISCC. This inmate has

' a history of assaulting female staffers starting from the fall of 2009. This is

his third assault that plaintiff Veemstra knows of. See updated article 8/18/22
Idaho Statesman by Hayat Norimine. = © ”" .

PRISONERS CIVIL RIGHTS COMPLAINT Page 4

 
.

id.

il.

12.

13.

14

15,

16.

17.

Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 3 of 20

Defendants by and through the commission of pardons and parole and the under-
staffing of the Dept. of probation and parole have failed to provide an effe-

____ ctive_alternative to -incateeration—for_technical violations _i.e.,—a_parolee.

who has not been convicted of a new felony, misdemeanor offence, to include
violent disturbing the peace, or have not alleged to have absconded. |

SPECIFIC STATED CLAIM OF ALL. PAROLE VIOLATORS: Defendants by and
through the commission of pardon and parole and Id. Dept. of probation and.
parole are in violation of the 14th. amend, right to due process, by failing to
provide an alternative to incarceration (back te prison) for technical violations

Plaintiffs allege that the limiting of pages by district Court Order #342, have
hindered plaintiffs ability to fully develop the above 2 issues, Nos. 10,11.

CLASS ACTION REQUEST

Appoint Albert Veenstra (ISCI) Kent Ellis (ISCI) and Daniel Perkins (ISCC} as
class reps. Appoint class reps. at all IBOC facilities to monitor staffing.

Grant plaintiffs request for. class certification, and request for counsel.

Adequate staffing for prisons, probation and parole and a alternative to incar-
ceration for technical violations are all ripe for consideration,. including
‘rescinding General Order #342. Something needs to be done.

”

PLAINTIFF PARTIES

Plaintiffs, Veenstra, Ellis and Sacolick are housed at ISCI, and
have exhausted administrative remedies.

Veenstra Grievance # TI 210000643

Ellis Grievance # IT 210000649

Sacolick Grievance # IZ 210000650

Plaintiffs, Tony Garren, “Bunter Smith, Ruben Garzia, William
Canite, Jason Homburg, Frank Alesi, Alan Brandt, Weston Allen,

“Shane Striker, James Elkins, Matthew Smith, Steve Brown, David

Hoots, Ryan Hale, Clarence Meek, Kim Firouzbakhah, Mario Garcia,

‘Nathen Knutson, Christopher Ostergar, Acencion Hernandez, Erino

Garza, Joshae Patterson, Hans Kruger, Christpher Pielstick, Jose
Cuevas, Alex Watanabe. Are ali housed or were housed at I5CT.

a

18. Plaintiffs; Daniel Perkins, Dennis Reed ang Tyrell Mcknight

are» all housed or were housed at Idaho State Correctional
center (1SCC).

PRISONERS CIVIL RIGHTS COMPLAINT Page 5

 

 
DEpARnMENE OF a 1:21-cv-00341-DCN Document 1 Filed 09/15/21 Page 4 of 20

CORRECTION

ok Idaho Department of Correction CC 5A
Grievance Form

 

Offender Name: VEENSTRA, ALBERT PETE III Location;  ISCI
Offender Number; 21864 fO2- SIA Number; 11210000643

Category; ADMINISTRATION

 

[Offender Grievance Information aon
Date Received: 07/27/2021
The problem is:

IDOC/ISCL, is understaffed an is in violation of the 8th. amend. by putting prisoners and IDOC staff lives in danger. This is
cruel and unusual punishment. And in violation of the freee exercise clause of the Ist amend. - By not allowing religious
gatherings - RLUIPA

L have tried to solve this problem informally by:

Asking IDOC/ISCI, when wilt IDOC/ISCI be fully staffed and resume normal operations. See: attached concern form dated
~15-2021 - No reply

[ suggest the following solution for the problem:

fully staff all IDOC, prisons and ISCI and resume normal operations. Pay IDOC staff more so they will stay. Allow
religious gatherings to resume as normal.

 

 

| Level-1.=Initial Response “"_ Tp eps SR Be GES Mipe i Me Tats]
Date Forwarded: 08/02/2021 Date Returned: 08/09/2021
Date Due Back: 08/16/2021 Level 1 Responder: RICHARDSON,

The response from the staff member or person in charge of the area/operation being grieved:
Mr. Veenstra,

IDOC staffing is within constitutional requirements. Resident and staff safety remains a priozity to IDOC, which includes
compliance with COVID guidelines specific to congregate settings. Staff recruitment by IDOC is ongoing. ~

PRISONERS CIVIL RIGHTS COMPLAINT Page 6

 

Date: 08/30/2021 14:03 Created By: kawillso Page 1 of 2
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 5 of 20
| Level 2 -Reviewing Authority Response | tae pe ss ieee

 

 

Date Forwarded: 08/10/2021 Grievance Disposition: MODIFIED
_.___-.- Date- Due Back;——-----—08/26/202.1-—- _-Level 2-Responder;————-—_———__—_— -VALLEYIH,-———-—----
Date Returned: 08/10/2021 Response sent to offender: 08/10/2021

Your grievence has been reviewed and I find:

[have reviewed your grievance and concur with DW Richardson. IDOC staffing is within constitutional requirements.
Resident and staff safety remains a priority to IDOC, which includes compliance with COVID guidelines specific to
congregate settings. Staff recruitment by IDOC is ongoing.

 

[ Offender Appeal:

Offender Comments: ‘

During the Balla termination hearings the court told IDOC and ISCI that if any new law suits were filed about the Balla
issues, that the court would remember its history with Balla in the new law suits. Despite this warning from the court,
IDOC and ISCT's staffing levels are far below what is required by Balla and the constitution, Please address and remedy the
understaffing immediately. Thank you

 

 

[Level 3 - Appellate Authority Response: 0 Jiwiiah
Date Appealed: 08/16/2021 Grievance Disposition: MODIFIED
Date Forwarded: 08/16/2021 Level 3 Responder: RAMIREZ, ALBERTO
Date Due Back: 09/01/2021 Response sent to offender: 08/30/2021
Date Retumed; 08/30/2021

Your appeal has been reviewed and I find:

Level 1 and Level 2 responders have provided you with well thought out and appropriate responses. In addition, IDOC has
recently increased starting pay for Correctional Officers (beginning September Ist) and will be providing other incentives
to increase recruitment and retention during these difficult times in which industries/businesses across our country are
struggling to hire for vacancies.

PRISONERS CIVIL RIGHTS COMPLAINT Page 7

 

Date: 08/30/2021 14:03 Created By: kawillso Page 2 of 2

 
PERLE
a 4 Idaho Department of Correction
Grievance Form

1:21-cv-00341-DCN Document 1 Filed 09/15/21 ee 6 of 20 CHA

Offender Name: ELLIS, KENT RICHARD Location: ISCI
C&A Number: 11210000649

Category; ADMINISTRATION

Offender Number; 60074 /¢

 

Date Received: 07/27/2021
The problem is:

LD.O.C. / LS.CI. is understaffed and is in violation of the 8th amendment by putting prisoners and I.D.O.C staff fives in
danger. This is cruel and unusual punishment. And in violation of the Free Exercise Clause of the 1st amendment by not
allowing religious gatherings. RLUIPA

Lhave tried to solve this problem informally by:

Asking LD.O.C/LS.C.L, when will LD.O.C./LS.C.L be fully staffed and resume normal operations. See attached concern
form dated 7-15-2021 w/no reply

I suggest the following solution for the problem:

Fully staff all 1D.0.C. prisons and 1.8.C.1. and resume normal operations. Pay 1.D.O.C. staff more so they will stay, Allow
religious gatherings to resume normal

 

 

[ Level L.- Initial Response |
Date Forwarded: 08/02/2021 Date Retumed: 08/09/2021
Date Due Back: 08/16/2021 Level 1 Responder: RICHARDSON,

The response from the staff member or person in charge of the area/operation being grieved:
Mr. Ellis,

IDOC staffing is within constitutional requirements. Resident and staff safety remains a priority to IDOC, which includes
compliance with COVID guidelines specific to congregate settings. Staff recruitment by IDOC is ongoing.

PRISONERS CIVIL RIGHTS COMPLAINT Page &

 

Date: 08/30/2021 13:59 Created By: kawillso uO Page 1 of 2
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 7 of 20

 

 

| Level 2.- Reviewing Authority Response ee |
Date Forwarded: 08/10/2021 Grievance Disposition: MODIFIED

-Date-Pue Back: ——-— 08/26/2021 —- ~-.. -—--Level-2-Responder--—-~---—-- ————VALLEV-Ilj---—
Date Retumed: 08/10/2021 Response sent to offender: 08/10/2021

Your grievence has been reviewed and I find:

L have reviewed your grievance and concur with DW Richardson. IDOC staffing is within constitutional requirements,
Resident and staff safety remains a priority to IDOC, which includes compliance with COVID guidelines specific to
congregate settings. Staff recruitment by IDOC is ongoing.

| Offender Appeal

Offender Comments:

During the Balla termination hearings, the court told 1.D.0.C- and LS.C.L that if new lawsuits were filed about the Balla
issues, that the court would remember its history with Balla in the new lawsuit's. Despite this warning from the court,
LD.O.C. and LS.C.I's staffing levels are below what is required by Balla and the Constitution. Please address and remedy
the staffing shortages immediately

 

 

[Level 3 - Appellate Authority Response
Date Appealed: 08/16/2021 Grievance Disposition: MODIFIED
Date Forwarded: 08/17/2021 Level 3 Responder: RAMIREZ, ALBERTO
Date Due Back: 09/02/2021 Response sent to offender: 08/30/2021
Date Retumed: 08/30/2021

Your appeal has been reviewed and I find:

Level 1 and Level 2 responders have provided you with well thought out and appropriate responses. In addition, IDOC has
recently increased starting pay for Correctional Officers (beginning September Ist) and will be providing other incentives
to increase recruitment and retention during these difficult times in which industries/businesses across our country are
struggling to hire for vacancies.

PRISONERS CIVIL RIGHTS COMPLAINT Page 9

 

Date: 08/30/2021 13:59 Created By: kawillso . Page 2 of 2
1:21-cv-00341-DCN Document 1 Filed 09/15/21 Page 8 of 20

COSA

DEPARTMENT OF
CORRECTION ¢

as Idaho Department of Correction
Grievance Form

 

 

Offender Name: SACOLICK, CHARLES LYNN Location:  I8CI
Offender Number: 37590 © / ot &@ cA Number: IT 210000650
Category; ADMINISTRATION
[Offender Grevancelnformation. =
Date Received: 07/36/2021
The problem is:

LD.O.C/LS.C.L is & has been understaffed and is in violation of the 8th amend. It puts prisoners & staff lives in danger.
This is cruel and unusual punishment + in violation of the Free Exercise clause of the Ist amend, by not allowing for
religious gatherings-RLUIPA and education oppertunity to do mandatory classes for release and normal recreation.

I have tried to solve this problem informally by:

Asking LD.O.C,/LS.C.I when IDOC/SCI and all 1.D.0.C. facilities will be fully staffed and able to resume regular/normal
operations. See att, concern no reply

I suggest the following solution for the problem:

Pay staff up to date wages, fully staff in all 1.D.0.C. prisons and facilities to resume normal operations, allow all classes
available and allow for religious gathering and visiting to completly resume normal operations.

 

 

| Level 1 - Initial Response a Ta EI Oe eed
Date Forwarded: 08/02/2021 Date Retumed: 08/09/2021
Date Due Back: 08/16/2021 - Level 1 Responder: RICHARDSON,

The response from the staff member or person in charge of the area/operation being grieved:
Mr, Sacolick,

IDOC staffing is within constitutional requirements. Resident and staff safety remains a priority to IDOC, which includes
compliance with COVID guidelines specific to congregate settings. Staff recruitment by IDOC is ongoing.

PRISONERS CIVIL RIGHTS COMPLAINT Page 10

 

Date: 08/30/2021 13:39 Created By: kawillso ~ Page 1 of 2
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 9 of 20
| Level 2 - Reviewing Authority Response te ee

 

 

Date Forwarded: 08/10/2021 Grievance Disposition: MODIFIED
--——--—-Date-Bue-Back: ~~ -- 08/26/2021 ——- — -~- Level 2 Responder: — VALEEY HE
Date Returned: 08/10/2021 Response sent to offender: 08/10/2021

. Your gnevence has been reviewed and I find:

[have reviewed your grievance and concur with DW Richardson. IDOC IDOC staffing is within constitutional
requirements. Resident and staff safety remains a priority to IDOC, which includes compliance with COVED guidelines
specific to congregate settings. Staff recruitment by IDOC is ongoing.

 

| Offender Appeal -

Offender Comments:

During the Balla termanation hearings, the court told .D.0.C & LS.C.I that if any new lawsuits were purposed and filed
regaurding Balla issues, that the courts shall remember it's history of Ball into any new lawsuits pertaining to the issues.
Despite warnings from the courts I.D.0.C, & all facilities and LS.C.Is staffing safe levels are far below safe operating
standards and what is required of by Balla and the constitution, Please address resolve and remedy this problem issue and
danger as per the courts immediately.

 

| Level 3° Appellate Authority Response are
Date Appealed: 08/16/2021 __ Grievance Disposition: MODIFIED

Date Forwarded: 08/17/2021 Level 3 Responder: RAMIREZ, ALBERTO
Date Due Back: 09/02/2021 Response sent to offender: 08/30/2021
Date Returned: 08/30/2021

Your appeal has been reviewed and J find:

Level | and Level 2 responders have provided you with well thought out and appropriate responses. In addition, IDOC has
recently increased starting pay for Correctional Officers (beginning September 1st) and will be providing other incentives
to increase recruitment and retention during these difficult times in which industries/businesses across our country are

struggling to hire for vacancies.

PRISONERS CIVIL RIGHTS COMPLAINT Page 11

 

Date: 08/30/2021 13:39 Created By: kawillso , - Page 2 of 2
19.

20.

21.

22.

23.

24,

25.

26,

Case 1:21-cv-00341-DCN_ Document 1 Filed 09/15/21. Page 10 of 20

DEFENDANT PARTIES ©

- Defendant BRAD LITTLE, is being sued in his official capacity as
Governor, Governor Little is responsibie for upholding and
ensuring compliance with the Idaho Constitution and statutes
enacted by the legislature, including constitutional living
conditions and constitutionally adequate levels.of staffing
at all IpOCc prisons, which are at issue in this..complaint.

Defendant STATE OF IDAHO, by and through Defendant LITTLE, as
Governor of the State of Idaho, is legally responsible for the
appropriation of adequate funding for the ovérall: operation of
the Idaho Department of Correction (IDOC) to include maintaining
adeguate levels of correctional officers, to insure that the
legislative purpose of the IDOC, as set out in the Idaho Code is
achieved and adhered to, and that prisoners committed to the
IDOC by the courts of the State of Idaho are not debilitated

nor deprived of their constitutional rights.

Defendant LITTLE as Governor of Defendant STATE OF IDAHO is the
correct party to sue. See Idaho const. Art. IV, § 5 ("The sup-
reme executive power of the state is vested in the governor,
who shall see that the laws are faithfully execuded.") See:
2014 U.S. Dist. LEXIS 66417, *17 .

Defendant LITTLE, ISBC, and IDOC director Tewalt, were all given
actual construction knowledge and notice of the constitutional ©
violations committed by IDOC at ISCI and all Idaho prisons and

a request was made to correct gaid violations. Notice was given
in the form of a Declaration pursuant to 28°U.S.C. § 1746; 18
U.S.C. § 1621, of Plaintiffs Veenstra and Ellis on or about

07/20/2021. See: pages, 13 and 14.

Defendant JOSH TEWALT is legally responsible for the over seeing
of the ISCI and all Idaho Prisons as Director of Prisons.

Defendant Alberto Ramirez, as Warden of the ISCI is responsible
for the ISCI, and is the final appellate authority on all

grievances at IS5Ci. .

The above named defendants held their positions at all relevant
times during the Constitutional Violations. Said violations
started around 07/01/2020, and have only gotten worse.

Defendant RAMIREZ, is the Warden at ISCI and is the level three appellate
authority, and final word. .

PRISONERS CIVIL RIGHTS COMPLAINT Page 12

 
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 11 of 20

 

 

 

 

To: Brad Little yo From: Albert Pete Veenstra,III
700 W. Jefferson St. IDOC #21864
Suite E-219.POB 83720 ISCI Unit 10-C 59A
Boise, Id 83720 ; POB 14
a - Boise, Id 83707
ESBC
Governing Members Kent Ellis
1299 N. Orchard, Ste. 110 IDOC #60074 |
POB 83720 ISCI Unit 10-C 64A . )
Boise, Id 83720 POB 14

Boise, Id 83707

TDOC Director Tewalit

1299 N. Orchard, Ste, 110 .
Boise, Id 83729 DECLARATION UNDER PENALTY OF

. PERJURY PURSUANT TO 28 U.S.C
Date: 7-16-2021 § 1746; 18U.S.c. § 1621 OF:
Re: Constitutional Violations Albert Pete Veenstra, III
by IDOC at ISCI and all .
other Idaho Prisons. Actual Kent Ellis

Constructive Knowledge and
Notice. Request to correct
Violations

Governor Little, ISBC Members, IDOC Dir. Tewalt

Greetings, we are sending this Declaration to give Governor Brad

Little and the other named parties Actual Construction Knowledge

and Notice of lst. and 8th. constitutional violations committed

by the IDOC at ISCI, and all Idaho Prisons. Governor Little and a

ali the parties named above will be named as defendants ina

prisoners civil rights complaint if the violations are not corrected.

Starting in 2021 fdaho Prisons have been understaffed. This is act
only putting prisoners lives in danger but also the lives of 1poc
correctional staff. This has resulted in an 8th. Amend. violation
for prisoners and IDOC staff against cruel and unusual punishment.
Furthermore, the understaffing has resulted in more violence (alot
not reported and not known by IDOC), less out of ceil time, recreation,
programing, no personal visiting, and no religious gatherings, a lst.
amend. violation RLUIPH. COVID 19, can only be used as an excuse for
so long. The cause for the understaffing is due to low pay for Sgt.
and lower level correction officers, and poor staff morale. These
are the issues that need to be addressed in order to correct the lst.
and &th. violations.
Prisoners Will file a class action civil rights complaint, and

will attempt with the help of former emploies and current IDOC empl-
oies to enclude all IDOC staff who's lives have been put in danger

DECLARATION Page 1

PRISONERS CIVIL RIGHTS COMPLAINT Page 13
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 12 of 20

 

Gue to understaffing. © eh,

We are requesting in writing that Governor Little and the Idaho
Legislators provide adequate and significant funding to increase entry
-level pay of IDOC correction officers and increase all IboOc:.correctional
officer pay, to include probation and parole officers. So that IDOC
can fill all vacant positions.at all Idaho Prisons and quit putting

prisoners and IDOC staff lives in danger.
On or about 7-14-2021, local TV news reported that the IDOC was

short staffed by about 160 officers. ;
If a civil rights complaint has to be filed due to Governor Little's
failure to have these violations corrected he will be sued in his off-
icial capacity as Governor of Idaho, Governor Little is responsible
for upholding and ensuring compliance with the Idaho Constitution and
statutes enacted by the Legislature, including compliance with consti-
tutional living condictions and safety of Idaho prisoners and Idaho
emploies which will be at issue in any future complaint filed. See
Idaho Constitution Art. IV, § 5 ("The supreme executive power of the
state is vested in the governorwho shall see that the laws are faith~
fully executed.") See: 2014 U.S. Dist. LEXIS 66417 *17.

t=

Albert P. Veenstra III

Vor LEZ

Kent Ellis

Dated this 16th. day of July, 2021.

 

Signed under penalty of pe

: rjury pursuant to 28 U.S.C. § 1746; 18 U.S.C.
1621.

Copies sent te:

ISBC Members

1299 N. Orchard, ste.110
POB 83720

Boise, Idaho 83720

IDOC Director Josh Tewalt Postage paid, IDOC withdrawl
1299 N. Orchard, ste 110 slip #55461

POB &2720
Boise, Id 83720

DECLARATION Page 2
PRISONERS CIVIL RIGHTS COMPLAINT Page 14
27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 13 of 20

FACTS

Defendants LITTLE and STATE OF: IDAHO by-.and through its legis--
latures fail to provide adequate funding for the operation of
the ISCI,. and IDOC as a whole during its regularly scheduled
2021, Legislation Session, in direct violation of the Constit-

ution of the State of Idaho.

The failure of defendants to provide adequate funding has caused
an alarming rate of IDOC Correction Officers to resign and seek
employment elsewhere that pay an hourly rate higher than the
TDOoCc. Numerous IDOC Correction Officers and POST graduates leave
IDOC and go to the Snake River Correctional Institution in Oregon

that starts hourly pay at $22.00 to $25.00 an hour.

IDOC/ISCI understaffing is not only putting prisoners lives at
risk and danger but also the lives of Correctional staff that

has remained. This is an 8th. amend. violation against cruel
and unusval punishment for the prisoners.

There is more violence, less out of cell time, recreation, pro-
graming, education, no personal visits; and no religiscus gath-
erings a violation of the lst. amend. RLUIPH. And Inmate extortion.

The Supreme court has listed as basic human needs “food, clot-
hing, shelter, medical care and reasonable safety... Unsafe
conditions that "pose an unreasonable risk of serious damage:
to a (a prisoners) future health" may violate the 8th. amend.
even if the damage has not yet occurred and may not affect
every prisoner exposed to the condictions. See: Helling v.
McKinney, U.S. __ 113 S.Ct. 2475,2480 (1993).

Defendants failure to adequately staff the prison is attempting
to discourage a religion or practice, in violation of the. Free

Exercise Clause of the lst. amend.

The reason for departure of staff from IDOC is low hourly pay
and poor staff morale.

The 2021 legislators knew or should have known that IDOC, in-

‘cluding IDOC department of probation.and parole was under sta-

ffed. See: Veenstra v. Little, 1:20-cv70210-BLW, AP article 5/7/20, Inmates sue..

Defendants are hiding behin@covID-19, as a pretext for their defence against
the lst. and 8th: violations in light of the fact that the rest of the States
Agencies are fully. operational and staffed to meet their requirements.

Defendant State of Idaho, along with the commission of pardon and
parole has failed to provide an effective alternativd to incar-
ceration and has allowed the prison population to.grow beyond

sy Hales
Ss2he. a
whee >

PRISONERS CIVIL RIGHTS COMPLAINT Page 15

 
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 14 of 20

 

the defendants ability to provide and manage protection for pri-
soners, due to understaffing and to provide the adequate amount
of probation and parole officers to supervise parolees upon
release, thus causing more rééidivism due to no support from

a parole officer.’

37. Defendants have knowlingly and willing continued to violate all
prisoners 8th. amend. rights against crvel and unusual punish-
ment, prisoners Ist. amend. right to have religious gatherings

ali due to understaffing.

38. (On 07/23/2021, Sgt. Savala, a female correction officer was the
only officer from about 2:30PM until 11:00 PM, managing unit 10
at ISCI, every now and then another officer woulda show up but
leave soon after arriving. There is three tiers in unit 10 with
over 100 prisoners. This continues shift after shift at ISCci.

39. Defendants acknowledge that IDOC is understaffed.

et se er ee ee ee Soren ee oe

IDAHO DEPARTMENT OF CORRECTION C 4 Agr

Resident Concern Form
Resident Name: VE ENsn | \Benr IDOC Number: 2 G6

institution, Housing Unit, & Cel: PSST, Wark /O-S- S94 “ Date: G~ 57H /

To: Pre fray. Sof Suvypenr

‘ (Address to appropriate staff: Person most directly responsible for this Issue or concern}

Issue/Concern: Ue Are having A Head time getting Reales, Kiegs, ne Comnist ary Preoprty delrvered Te
unk 12, — feel trel ASing COVIN ~)9 AS Wi Eicuse CH owl Ro Used’ So Lowe Revere we
Ateed te Sint Locke ut Khe toc Sdudt_wesiqved “te Oeliver Suid PreMrty As the Reasey

tw hy Suties Prefect £4 Th Perv Pelivecgo. vind Thee Consider aabeses UL th of ‘an fect Thc Fiat.
Vesinwed te Delve Aolertl weeds fo Ce fedluced, Covid-19 His pol See Flephd Tv0c
From Takase mMewed eli cus Account ter Sec PecPe ty And © Rev) Ba Replvesd 2& Five d en_fueh

Dei AS ssionet Jo®, tet T hue ws ver, “Could po Plewse Desk pudy Thurs Assue Sr mel
DB ipti f ] tb itt I the li ided .
(Description of the issue must be written Only on the lines provided above.) 4. dn. o Lh.

 

  
 

Resident signature: -

      
 

 

 

 

 

 

ache: 3 a Staff Member Acknowledgi ipt f A Q\\ Ne CollectediRecenest a F re Received)
. fea Oo a ember AC nowe ging recelp ssociate I . . ate collected or Receive
Reply: (S| DIOUet <shoett ie Qioyng vonad _yye Ad Ww We

 

 

EO rey Sor Siete TS 2
Responding Staff Signature: Lag _____—— Associate ID #: (Q2K Date: to: Aa\

\

PRISONERS CIVIL RIGHTS COMPLAINT Page 16

 
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 15 of 20

‘/
i: wd

 

41.

42.

43.

44,

45.

46.

47.

‘Plaintiff Alan Brandt states: Prior to.the under staffing I con~

to live.

ducted weekly Bible class and worship service "Diamond -in the
Rough" every Tuesday at 2:00PM to 3:00PM. Plus Sunday services
called "Open Fellowship" at 2:00PM to 3:00PM. We haven't been able
to access the Chapel for religious services for over (1) year.

Nor have we had access to a Christian Chaplain in the unit. Only

once in a while Chaplain David Tomlinson brought religious mat-—
erial. These Christian Services and Bible Studies helped many

young men to consider their past and the problems involving cri-
minal thinking, drug and alcohol problems. And,the right way

to
£

Plaintiff Hunter Smith states? He is scheduled to see the Comm-
ission of pardons and parole and has four required programs to
complete before he can be released on parole. His hearing is
scheduled on 12/ /202]. One program alone takes six to eight

months to complete. FNZ1

At Igec, due to understaffing the entire prison is on lock down
on Wednesday's and Saturday's. Which results in prolonging inmate
programing and puts them further past their parole eligibility

date.

The U.S. Dist. Court of the District of Idaho, General Order No.
342 only allows plaintiffs 20 pages to file a complaint. Thus,
hindering multiple plaintiffs from filing a complaint that can
meet the requirements of a sufficient complaint to the court or
meet the requirements of Bell Atlantic Corp. v. Twombly, 550 U.5.
544, 127 S.ct. 1955 (2007, or Ashcroft v. Iqbal, _,U.S._ 129
S.ct 1937, 1949 (2009).

Lead plaintiff Veenstra has simultaneous filed a Motion to Rescend
General Order 342, in the U.5. District Court of Idahe, as uncon-
stitutional as applied when applied to multiple plaintiff prisoner
civil rights complaints. Furthermore nothing in the PLRA supports
the limiting of pages that can be filed in a single plaintiff
civil rights complaint, let alone a multiple plaintiff civil
rights complaint.

Plaintiffs could state many more Facts if not for the limiting
of pages that are set forth in General Order No.342. Such as
undocumented inmate on inmate violence and inmate extortion.

The STG's have realized that because rIpoc is understaffed they
can exploit the the weaker prison population and are taking

- advantage of the understaffing-

The entire system is broken due to under staffing at alli 1poc
facilities and the Idaho Dept. of Probation and Parole.

PN.1: Plaintiff Sacolick was passed over to full term release due to
unavailability of programing prior to his parole hearing.

PRISONERS CIVIL RIGHTS COMPLAINT Page 17
ow he

53.

54.

55.

‘adequate levels of staffing and parole officers. | ~
Plaintiffs request that the Court enter Injunctive Orders requiring Defend-

56.

Wt

Ae ea a ee rene

57.

Specifis Claim: lst. amend.

religious gathering, to pee pandimic levels/scheduling.. To include visitation.

Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 16 of 20

No other co-plaintiffs that have read and signed this complaint

-have exhausted—their—administrative remedies—on-these issues7—_
had any. other co-plaintiff done so co-plaintiffs concern forms,

grievances and grievance appeals would have stated the exact

Same'as plaintiffs Veenstra, Ellis and: Sacolick stated in their
concern: forms, grievances and grievance appeals, in order to secure -
class certification, anymore would have been redundant.

-LEGAL CLAIMS/CONSTITUTIONAL VIOLATIONS

Specific Claim: 14th. amend. violation denial of right to due
process. deliberate Indifference

U.S. District Court General Order #342, is unconstitutional as
applied to in prisoners civil rights complaints by limiting the

number of. pages that can be filed in a complaint. ..°
Specific Claim: 8th- amend. violation against bruel and unusual
punishment. And deliberate indifference.

Defendant State of Idaho by failing to provide adequate funding
to maintain and staff IDOC.:and Probation and Parole as a whole
have violated plaintiffs right to be free from cruel and unusual
punishment, a ,violation of the 8th. amend.

violation of the Free Exercise Clause.

Defendant State of Idaho failure to adequately staff the prison
is attempting to discourage religious gatherings, religion or
practice of a religion, in violation of the Free Exercise Clause
of the lst. amend. RLUIPH Deliberate Indifference

wt “pe td

PRAYER.FOR RELIEF ‘
Plaintiffs request that the Court enter Injunetive orders requiring
Defendants LITTLE, ISBC, TEWALT and THE STATE OF IDAHO to submit a written

plan, acceptable to the Court, which will ensure that Isci/(all IDOC facil-
izies including probation and parole) at all times have constitutuinaly ©

4

ants to submit a written plan, acceptable to the Court, which will ensure
that all IDOC facilities implement treatinent programing, education and

ait ere een EE ee

“Plaintiffs request that the Court enter Injunctive orders requiring

the Defendants, to submit a written plan acceptable to the Court that a
will ensure that the Commission of pardons and parole and the Id. Dept.

of probation and parole"have an.effective alternative to incarceration

for technical violations, i.e., a parolee whe has not been convicted of

a new felony or misdemeaner offence to include violent disturbing the

peace, or have not alleged to have absconed supervision, i.e., technical

violations. ,

woe oe co To ay .

2 . . vo

i. !

PRISONERS CIVIL RICHTS COMPLAINT Page 18

 
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 17 of 20

 

DECLARATION UNDER PENALTY PERJURY

I declare under penalty of perjury: That I am one of the plaintiffs

in this action, that I have read the complaint, and that the infom-

information contained in the complaint is true and correct. 28 U.S.C.

§ 1746; 18 U.S.C. § 1621; and that I deposited this complaint post-

age prepaid in a U.S. postal depository unit or that I gave to prison

officials to file by >», on /p- / 2021. Executed at ISCr.
Scan/email

te

ha

 

 

 

 

 

Albe¥t Pete Veenstra,Ll ELL (yb By 2
Van Vf, Road) Re
p aS ~ \
£ oN a
Kent Ellis Daniel W. PerRters

 

 

BR FSA
Sacolick

- we

Teel Wh Vwi Hee S074

4
Tine SJ. MZ RT
’ Uv
Had I exhausted my Admin. remedies, my concern form, grievance and grievance

appeal would have stated the exact same as plaintiffs, Veenstra, Ellis and
Sacolick stated in theirs. Signed pursuant to 28 U.S.C. §1746; § 1621.

PRISONERS CIVIL RIGHTS COMPLAINT Page 19
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 18 of 20

 

 

DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury:
and that IE have read the complaint,

in this action,

information contained in the complaint is
28 U.S.C.

best of my knowledge.
ee

 

edose Cuevas #135944

Ruben @arzia #134586

Hos bya ee

Ha ruger #38667
ON

Frank Alesi #103576

Worn fp LMG

Weston Allen #112284
z CETL EX] foi

et #95159
aes

. Steve- Brown #35353 ,

~eeistoher | D. ‘Pieksti #60612
pars (WH A

Clarence Meek #107347

BRAVA

Mario Garcia F105380 _

wr
yp

‘CGhFistopher Ostergas #133730

AL #13828]

Joshae\Raeterson #73524
ca

§ 1746;

That I am one of the plaintiffs
and that the
true and correct to the

(FEL

§162].

att

Hunter Smith #139145

Useripc-

illiam eee 4139312

Ne Homburg #89861

Clan. Syren dt—
mm Bran ian
Ont
Shang etn 113576
| ae, 46
Matthew th #61401
nl i Ala —
Ape Hoots tL: he
Ee
LE Kgl

Kim Mrowdliskneh, 917328 "
/
/ Aefe)

. #139880

Naty Wofatso
db casecen Aen

Acencion Hernandez #58051 7

“Ziwes Loe

Tone Gatcen #54218

 

WAL SL?

Erino Garza #118014

Had 4 exhausted my Admin. remedies, my concern form,grievance and grievance appeal
would have stated the exact same as plaintiffs Veenstra, Ellis and Sacolick stated

in theirs. Signed pursuant to 28 U.S

-C. § 1746; § 1621.

PRISONERS CIVIL RIGHTS COMPLAINT “-Page 20

 

 
Case 1:21-cv-00341-DCN Document 1 Filed 09/15/21 Page 19 of. 20

 

 

Albert Pete Veenstra/Ili, #21864
ISCI, POB 14, Boise, Id 83707 Pro ge

Kent Ellis #60074 : ;
ISclI, POB 14, Boise, Id 83707 Pro se

Charles Sacolick #37590
ISCI, POB 14, Boise, Id 83707 Pro se

Daniel Perkins #31417°
TSCC, POB 70010, boise, Id 83707 Pro se (1scc)

¥

Dennis Reed #136571 ve
rscc, POB 70010, Boise, Id 83707 Pro se (1IS8cC)

Pyrell McKnight #55074
r8cc, POB 70010, boise, Id 83707 Pro se (ISCC)

‘Tony Garren #54218

S a i
ISCI, POB 14, Boise, Id 83707 Pro se

Alan Brandt #16679

Isci, POB 14, Boise, Id 83707
Pro se

Hunter Smith #139145

ISCI, POB 14, Boise; Id 83707 Pro se

Weston Allen #112284
ISCrI, POB 14, Boise, Id 83707 Pro se

Ruben Gargia #134586
ISCI, POB 14, Boise, Id 83707 Pro se

Shane Striker #113076
ISCI, POB 14, Boise; Id 83707 Pro se

' William Canite #139312
ISCI, POB 14, Boise, Id 83707 Pro se

Joshae Patterson #73524
ESCI, POB 14, Boise, Id 83707 Pro se

Erino Garza #118014
ISCI, POB 14, Boise, Id 83707 Pro se

PRISONERS CIVIL RIGHTS COMPLAINT Page }
Case 1:21-cv-00341-DCN Document1 Filed 09/15/21 Page 20 of 20

Christopher Ostergar #133730°
~ESCIG—POB—147 Bod Se FFA 8370 FP 0 OB

HANS KRUGBR #38667,
ISCrI, POB 14; Boise, Id 83707 Pro se

 

James Elkins #95159
ISCI, POB 14, Boise, Id 83707 Pro se

Frank Alesi #103576
ISCI, POB 14, Boise; Id 83707 Pro se

 

Clarence Meeks #107347
ISCI, POB 14, Boise, Id 83707 Pro se

Matthew Smith #61401
ISCI, POB 14, Boise, Id 83707 Pro se

Jason Homburg #89861
ISCI, POB 14, Boise, Id 83707 Pro se

Steve Brown #35353
TSCr, POB 14, Boise, Id 83707 Pro se

Mario Garcia #105380
ISCI, POB 14, Boise, Id 83707 Pro se

Christpher Pielstick #60162
ISCI, POB 14, Boise, Id 83707 Pro se

David Hoots #50534
ISCI, POB 14, Boise, Id 83707 Pre se

Kim Firouzbakhah #113289
ISCI, POB 14, Boise, id 83707 Pro se

Ryan Hale #92520
IScI, POB 14, Boise, Id 83707 Pro se

Nathan Knutson #139880
TSCI, POB 14, Boise, Id 83707 Pro se

Alex Watanabe #13828]
ISCI, POB 14 Boise, Id 83707 Pro se

Jose Cuevas #135944
ISCI, POB 14, Boise, Id 83707 Pro se

 

Acencion Hernandez #58021
TSCI, POB 14, Boise, Id 83707 Pro se

PRISONERS CIVIL RIGHTS COMPLAINT Page 2
